          Case 2:20-cv-00994-TLN-DB Document 27 Filed 09/24/20 Page 1 of 1


                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF CALIFORNIA




                                                          JUDGMENT IN A CIVIL CASE

MARK AUSSIEKER,

                                                        CASE NO: 2:20−CV−00994−TLN−DB
                   v.

STEWART MARKETING LLC, ET AL.,




    Decision by the Court. This action came before the Court. The issues have been tried,
    heard or decided by the judge as follows:

    IT IS ORDERED AND ADJUDGED

       THAT JUDGMENT IS HEREBY ENTERED IN ACCORDANCE WITH THE
       COURT'S ORDER FILED ON 9/24/2020




                                                    Keith Holland
                                                    Clerk of Court


   ENTERED: September 24, 2020


                                    by: /s/ A. Tupolo
                                                         Deputy Clerk
